133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dean Russell CLARK, Appellant,v.Harold F. SYNSTELIEN, Administrative Staff, State ofMinnesota Board of Electricity, Appellee.
No. 97-2966.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 2, 1997Filed:  December 16, 1997.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Dean Russell Clark appeals from the adverse grant of summary judgment by the District Court1 in his action alleging racial discrimination under Title VII, 42 U.S.C. § 2000e-2(a) (1994), and disability discrimination under the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213 (1994).  After carefully reviewing the record, we affirm the District Court's judgment.  See 8th Cir.  R. 47B. Appellee's motion to dismiss the appeal is denied as moot.



1
 The Honorable Donald D. Alsop, United States District Judge for the District of Minnesota